             Case 3:16-md-02741-VC Document 13316 Filed 07/21/21 Page 1 of 2



 1   Robin Greenwald
 2   rgreenwald@weitzlux.com
     Weitz & Luxenberg
 3   700 Broadway
     New York, NY 10003
 4   Telephone: (212) 558-5500
     Facsimile: (212) 344-5461
 5
     Michael Miller
 6   mmiller@millerfirmllc.com
     The Miller Firm LLC
 7   108 Railroad Avenue
     Orange, VA 22960
 8   Telephone: (540) 672-4224
     Facsimile: (540) 672-3055
 9
     Attorneys for Plaintiffs
10
                                  UNITED STATES DISTRICT COURT
11
                                NORTHERN DISTRICT OF CALIFORNIA
12
13
      IN RE: ROUNDUP PRODUCTS LIABILITY             MDL No. 2741
14    LITIGATION
                                                    Case No. 16-md-02741-VC
15
      This document relates to:
16                                                   THE MILLER FIRM, LLC AND
      ALL CASES                                      WEITZ & LUXENBERG’S
17                                                   NOTICE OF APPEAL
18
19
20
21
22
23
24
25
26
27
28


     _____________________________________________________________________________
                                        NOTICE OF APPEAL
            Case 3:16-md-02741-VC Document 13316 Filed 07/21/21 Page 2 of 2



 1                                      NOTICE OF APPEAL

 2          PLEASE TAKE NOTICE that The Miller Firm, LLC and Weitz & Luxenberg hereby

 3   appeal to the United States Court of Appeals for the Ninth Circuit from the Pre-Trial Order 236:
 4
     Granting In Part and Denying In Part Motion To Establish A Holdback Percentage entered in In
 5
     re: Roundup Products Liability Litigation, Case No. 16-md-02741-VC on June 21, 2021, as
 6
 7   amended on June 22, 2021.

 8
 9   Dated: July 21, 2021
10
                                                        Respectfully submitted,
11
                                                        /s/ Robin Greenwald
12                                                      Robin Greenwald
13                                                      rgreenwald@weitzlux.com
                                                        Weitz & Luxenberg
14                                                      700 Broadway
                                                        New York, NY 10003
15
16                                                      /s/ Michael Miller
                                                        Michael Miller
17                                                      mmiller@millerfirmllc.com
                                                        The Miller Firm LLC
18                                                      108 Railroad Ave
19                                                      Orange, VA 22960

20
                                                        Co-Lead Counsel for Plaintiffs
21                                                      in MDL No. 2741
22
23
24
25
26
27
28
     _____________________________________________________________________________
                                         NOTICE OF APPEAL
                                                    1
